        Case 2:08-cr-02084-SAB   ECF No. 125   filed 07/22/20   PageID.527 Page 1 of 2



 1
 2
 3                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT

 4
                                                                    EASTERN DISTRICT OF WASHINGTON




 5                                                                    Jul 22, 2020
                                                                         SEAN F. MCAVOY, CLERK
 6                        UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 UNITED STATES OF AMERICA,                      No. 2:08-CR-02084-SAB-1
10          Plaintiff,
11          v.                                    ORDER STRIKING 28 U.S.C. §
12 JOSE ALREDO ARREDONDO,                         2255 MOTION
13          Defendant.
14
15
16          On May 6, 2020, Defendant filed a pro se Motion to Vacate, Set Aside, or
17 Correct Sentence under 28 U.S.C. § 2255. ECF No. 123. The Court was concerned
18 that Defendant may have filed his motion under the wrong case number and gave
19 Defendant the opportunity to amend his motion. ECF No 124. On June 1, 2020,
20 Defendant filed a pro se Motion to Vacate, Set Aside, or Correct Sentence under
21 28 U.S.C. § 2255 in case no. 2:12-CR-02084-SAB. As such, the pending motion is
22 this case is moot.
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER STRIKING 28 U.S.C. § 2255 MOTION ~ 1
     Case 2:08-cr-02084-SAB     ECF No. 125   filed 07/22/20   PageID.528 Page 2 of 2



 1          Accordingly, IT IS HEREBY ORDERED:
 2          1. Defendant’s Motion to Vacate, Set Aside, or Correct Sentence under 28
 3 U.S.C. § 2255, ECF No. 123, is STRICKEN.
 4          IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 5 and forward copies to the Federal Defenders of Eastern District of Washington &
 6 Idaho.
 7          DATED this 22nd day of July 2020.
 8
 9
10
11
12
13                                     Stanley A. Bastian
                                   United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER STRIKING 28 U.S.C. § 2255 MOTION ~ 2
